Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund May 2013 Update June 19, 2013 Supplement dated June 19, 2013 to Prospectus dated April 30, 2013 Class May ROR YTD ROR Net Asset Value Net Asset Value per Unit A -2.8% -2.1% $28.6M B -2.9% -2.3% $288.6M Legacy 1 -2.7% -1.2% $4.2M Legacy 2 -2.7% -1.3% $9.8M Global 1 -2.6% -0.9% $11.5M Global 2 -2.6% -1.0% $23.0M Global 3 -2.8% -1.7% $205.3M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies: The value of the Australian dollar fell compared to counterpart currencies in reaction to optimistic U.S. economic data, which put downward pressure on higher-yielding currencies. The Japanese yen continued in response to the Bank of Japan’s aggressive monetary easing policy. Energy: Natural gas prices fell 7% during a volatile month. The movement was driven by weak demand which was spurred by moderate temperatures in the U.S. Crude oil prices ended modestly lower, following weak Eurozone economic growth data. Equities: The S&P 500 posted monthly gains in reaction to positive economic indicators in the U.S. which included improved consumer sentiment, employment, and housing data. In Asia, the Japanese Nikkei 225 and Hong Kong Hang Seng Index declined following the release of weak manufacturing data from China. Fixed Income: U.S Treasury markets fell as investors liquidated debt positions due to fears the U.S. Federal Reserve may soon begin to taper bond-buying. German Bund marks fell sharply as stock indices in the U.S. and Europe experienced sharp rallies, which put pressure on safe-haven demand in the region. Grains/Foods: Corn prices fell in May as sustained rainfall in key farming areas supported forecasts for strong yields. Coffee prices tumbled by nearly 6% and reached three and a half year lows as Brazilian output continued to increase. Metals: U.S. dollar strength caused precious metal markets to continue their price downtrends. Gold and silver dropped by 5.5% and 8% respectively throughout the month. Base metals markets generally registered gains as equity market strength in North America and the Eurozone supported industrial demand forecasts. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended May 31, 2013 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) Change In Unrealized Income (Loss) -13,998,830 Brokerage Commission -312,919 -1,395,977 Exchange, Clearing Fee and NFA Charges 0 -22,608 Other Trading Costs -450,902 -2,448,753 Change in Accrued Commission -16,514 Net Trading Income (Loss) -14,685,858 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -14,588,528 Expenses Month to Date Total Year to Date Total Management Fee $0 $0 Incentive Fee -658,304 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$16,944,661 -$11,917,779 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance Additions Net Income (Loss) -16,944,661 -11,917,779 Redemptions -13,443,244 -68,221,448 Balance at May 31, 2013 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to Date ROR – Year to Date A -2.83% -2.07% B -2.88% -2.32% Legacy 1 -2.66% -1.17% Legacy 2 -2.67% -1.26% Global 1 -2.61% -0.95% Global 2 -2.63% -1.05% Global 3 -2.76% -1.74% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
